                      UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 PATRICK J. CAVANAUGH,                             1:17-cv-00832 DAD JLT
             Plaintiff,
                                                   ORDER & WRIT OF HABEAS CORPUS
 v.                                                AD TESTIFICANDUM TO TRANSPORT
                                                   PATRICK J. CAVANAUGH, CDCR #
 DONNY YOUNGBLOOD, et al.,                         BH5039
              Defendants.
                                                   DATE: August 19, 2019
                                                   TIME: 9:00 a.m.

       Patrick J. Cavanaugh, CDCR # BH5039, is a necessary and material witness in a settlement
conference in this case on August 19, 2019, is confined at the California State Prison, Corcoran, in the
custody of the Warden. To secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate before Magistrate Judge
Jennifer L. Thurston at the U. S. Courthouse, 510 19th Street, Bakersfield, California 93301, on August
19, 2019 at 9:00 a.m.

                              ACCORDINGLY, THE COURT ORDERS:

      1. A Writ of Habeas Corpus ad Testificandum to issue, under the seal of this court, commanding the
         Warden to produce the inmate named above to testify in United States District Court at the time
         and place above, and from day to day until completion of court proceedings or as ordered by the
         court; and thereafter to return the inmate to the above institution;

      2. The custodian SHALL notify the court of any change in custody of this inmate and is ordered to
         provide the new custodian with a copy of this writ.

                        WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      Warden, California State Prison, Corcoran, 4001 King Avenue, Corcoran, CA 93212:

        WE COMMAND you to produce the inmate named above to testify before the United States
District Court at the time and place above, and from day to day until completion of the proceedings, or
as ordered by the Court and thereafter to return the inmate to the above institution. This inmate’s legal
property, relevant to the above entitled case, shall accompany the inmate.

       FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with
a copy of this writ.

IT IS SO ORDERED.

      Dated:    July 11, 2019                             /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
